4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1. Examiner acknowledges receipt of Applicant’s remarks, arguments received on 04/19/2022. Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Argument I
Applicant argued on Page 8 Paragraph 4 of the remark, “The disclosure passages cited above by the Examiner do not disclose or suggest the possibility of using point-to-point channels in a point-to- multipoint optical communication network. Besides Kenji fails to disclose the presence or use of point-to-point communication channels, or the use of point-to-point ONUs.”
The Office Response
The Office respectfully disagrees because as described fig. 2 of Kenji, point-to-point channels which are channels between TXs, RXs(102-1…102-n,103-1…103-n) and the respective (MACs(101-1…101-2n))) in a point-to- multipoint optical communication network which is the optical communication between the optical termination unit(OLT)(100) and the plurality of ONUs(200-1,200-2…200-n). This shows that Kenji teaches the presence or use of point-to-point communication channels which is the communication between the respective TXs, RXs(102-1…102-n,103-1…103-n) and respective (MACs(101-1…101-2n)). Therefore the argued feature is not persuasive. 
Applicant Argument II
Applicant argued on Page 9 Paragraph 1of the remark, “The disclosure passages cited above by the Examiner do not disclose or suggest the possibility of using point-to-point channels in a point-to- multipoint optical communication network. Besides Kenji fails to disclose the presence or use of point-to-point communication channels, or the use of point-to-point ONUs.”
The Office Response
The Office respectfully disagrees because as described fig. 2 of Kenji, point-to-point channels which are channels between TXs, RXs(102-1…102-n,103-1…103-n) and the respective (MACs(101-1…101-2n))) in a point-to- multipoint optical communication network which is the optical communication between the optical termination unit(OLT)(100) and the plurality of ONUs(200-1,200-2…200-n). This shows that Kenji teaches using point-to-point channels(channels between TXs, RXs(102-1…102-n,103-1…103-n) and the respective (MACs(101-1…101-2n))) in a point-to- multipoint optical communication network(the optical communication between the optical termination unit(OLT)(100) and the plurality of ONUs(200-1,200-2…200-n)). Therefore the argued feature is not persuasive. 
Applicant Argument III
Applicant argued on Page 9 Paragraph 3 of the remark, “However, nowhere is there any specific mention of allocating point-to-point channels and certainly not available point-to-point channels.”
The Office Response
The Office respectfully disagrees because as discussed in Paragraphs 22,23, upon detecting an empty wavelength or channel, transmit a wavelength allocation request message requesting the allocation of channel or wavelength(λ1). Therefore the argued feature is not persuasive.
Applicant Argument IV
Applicant argued on Page 9 Paragraph 4 of the remark, “Kenji does not suggest using point-to-point communications in the WDM-PON network.”
The Office Response
The Office respectfully disagrees because as described in Paragraph 12, fig. 2 of Kenji, using point-to-point communications(between splitter(300) and WDM(600)) and also between  TXs, RXs(102-1…102-n,103-1…103-n) and the respective (MACs(101-1…101-2n))in the WDM-PON network(between ONUs(200-1…200-n) and OLT(100)) of fig. 2. Therefore the argued feature is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4-9,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KENJI et al. (WO 2015186194 A1: submitted as an IDS).
Considering Claim 1 Kenji discloses a method for allocating a point-to-point channel to a user module of an optical communication network , said network comprising user modules and optical terminations(See Paragraph 12, fig. 1 i.e. user modules(ONUs)(10-1…10-4) and optical terminations(OLT)(1)) , and supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination(See Paragraph 5,12,16, fig. 2 i.e. supporting point-to-multipoint channels which is the communication between optical terminations(OLT)(1) and user modules(ONUs)(200-1…200-n) and a plurality of point-to-point channels(channels between TXs, RXs(102-1…102-n,103-1…103-n) and respective (MACs(101-1…101-2n)), one same point-to-point channel which is the communication between  splitter(300) and WDM(106) assigned to one single optical termination(OLT)(1)), said method being implemented for a user module called requester user module(See Paragraph 22, fig. 1,3 i.e. a user module(ONU)(10-1 of fig. 1) called requester user module since it transmits a request message to the OLT(S6 of fig. 3)), and  detecting a predetermined availability signal / conveyed by a point-to-point channel of said plurality of point-to-point channels(See Paragraph 20, fig. 2,3 i.e. detecting a predetermined availability signal which is setting a reception wavelength(S3 of fig. 3) conveyed by a point-to-point channel(one of the channel between TXs, RXs(102-1…102-n,103-1…103-n) and respective (MACs(101-1…101-2n)) of said plurality of point-to-point channels(between TXs, RXs(102-1…102-n,103-1…103-n) and respective (MACs(101-1…101-2n))); allocating the point-to-point channel over which said predetermined availability signal is conveyed, called available point-to-point channel, to said requester user module(See Paragraph 23, fig. 3 i.e. allocating the point-to-point channel over which said predetermined availability signal is conveyed, called available point-to-point channel, to said requester user module(ONU)(Step 8 of fig. 3)).  
Considering Claim 2 Kenji discloses the method according to claim 1, wherein the comprises verifying whether the predetermined availability signal is detected on a first point-to-point channel amongst said plurality of point-to-point channels, and: - in the case of a positive verification, allocating the first point-to- point channel to said requester user module(See Paragraph 23, fig. 3 i.e. in the case of a positive verification(when message is received), allocating the first point-to- point channel to said requester user module(Step 7)); - in the case of a negative verification, verifying whether the predetermined availability signal is detected on a second point-to-point channel amongst said plurality of point-to-point channels(See Paragraph 23, fig. 3 i.e. in the case of a negative verification(when message is not received), verifying whether the predetermined availability signal is detected on a second point-to-point channel amongst said plurality of point-to-point channels(return to step 4)(Step 7)).  
Considering Claim 4 Kenji discloses the method according to , wherein the is triggered on apparition of a condition belonging to the group - detecting a request for allocating a point-to-point channel; - detecting a malfunction of an optical termination; - deducting a preprogramed maintenance of an optical termination; - introducing a new user module in the network; - introducing a new optical termination in the network; - detecting a point-to-point channel change request; - detecting a communication quality level below a predetermined threshold between a user module and an optical termination of the network involved in a point-to-point channel of said plurality(See Paragraph 16,26 i.e. OLT for detecting a request for allocating a point-to-point channel).  
Considering Claim 5 Kenji discloses the method according to, further comprising, before allocating the available point-to-point channel, transmitting over the available point-to- point channel a query for using the available point-to-point channel, to the optical termination to which said available point-to-point channel is assigned(See Paragraph 22, fig. 1,3 i.e. before allocating the available point-to-point channel, the optical transmitter(15 of fig. 1) for transmitting over the available point-to- point channel a query(wavelength allocation request message(Step 6 of fig. 3)) for using the available point-to-point channel, to the optical termination(OLT of fig. 1) to which said available point-to-point channel is assigned).  
Considering Claim 6 Kenji discloses the method according to , wherein an entity internal to the requester user module or external to the6 requester user module performs the allocating point-to-point channel(See Paragraph 22,23 fig. 1 i.e. an entity which is the MAC unit(13) internal to the requester user module(10-1) or external to the requester user module performs the allocating point-to-point channel).  
Considering Claim 7 Kenji discloses a method for allocating a point-to-point channel to a user module of an optical communication network , said network comprising user modules and optical terminations (See Paragraph 12, fig. 1 i.e. user modules(ONUs)(10-1…10-4) and optical terminations(OLT)(1)), and supporting point-to-multipoint channels and a plurality of point-to-point channels, one same point-to-point channel being assigned to one single optical termination (See Paragraph 5,12,16, fig. 2 i.e. supporting point-to-multipoint channels which is the communication between optical terminations(OLT)(1) and user modules(ONUs)(200-1…200-n) and a plurality of point-to-point channels(channels between TXs, RXs(102-1…102-n,103-1…103-n) and respective (MACs(101-1…101-2n)), one same point-to-point channel which is the communication between  splitter(300) and WDM(106) assigned to one single optical termination(OLT)(1)), said method being implemented an optical termination of said plurality, called available optical termination(See Paragraph 24, fig. 1,4 i.e. method being implemented an optical termination(OLT) of said plurality, called available optical termination(See fig. 4)), and comprises emitting a predetermined availability signal over the point-to- point channel assigned to said available optical termination, called available point-to-point channel, towards the user modules(See Paragraph 24, fig. 4 i.e. emitting a predetermined availability signal(free wavelength) over the point-to- point channel assigned to said available optical termination(OLT), called available point-to-point channel, towards the user modules(ONUs)(Step 21 of fig. 4)); and queuing a query for using the available point-to-point channel, originating from a user module, called requester user module(See Paragraph 25,26, fig. 4 i.e. queuing a query(a request message) for using the available point-to-point channel(Step 22), originating from a user module(ONU), called requester user module(ONU)).  
Considering Claim 8 Kenji discloses the method according to claim 7, further comprising , upon reception of the query for using the available point-to-point channel: stopping the emission of the predetermined availability signal over the available point-to point channel(See Paragraph 25-27, fig. 4 i.e. upon reception of the query for using the available point-to-point channel: stopping the emission(transmission) of the predetermined availability signal(free wavelength) over the available point-to point channel); verifying the feasibility of establishment of a point-to-point communication over the available point-to-point channel between said requester user module and said available optical termination(See Paragraph 25-27, fig. 4 i.e. verifying the feasibility of establishment of a point-to-point communication over the available point-to-point channel between said requester user module(ONU) and said available optical termination(OLT)).  
Considering Claim 9 Kenji discloses the method according to claim 8, further comprising in the case of a positive verification, establishing a point-to-point communication over the available point-to-point channel between said requester user module and said available optical termination(See Paragraph 26, fig. 1,4 i.e. in the case of a positive verification(YES)(OLT receives the wavelength allocation request), establishing a point-to-point communication(respond to the request) over the available point-to-point channel between said requester user module(ONU) and said available optical termination(OLT)(Step 22)); in the case of a negative verification, re-emitting the predetermined availability signal over the available point-to-point channel(See Paragraph 28, fig. 1,4 i.e. in the case of a negative verification(NO)(OLT does not receive the wavelength allocation request), re-emitting the predetermined availability signal over the available point-to-point channel(repeat) (step 22 of fig. 4)).  
Considering Claim 11 Kenji discloses the method according to , wherein the predetermined availability signal is emitted continuously(See Paragraph 20 i.e. wherein the predetermined availability signal(pattern) is emitted(transmitted) continuously).  
Considering Claim 12 Kenji discloses the method according to , wherein the predetermined availability signal (600) is emitted discontinuously(See Paragraph 20, i.e. wherein the predetermined availability signal (pattern) is emitted discontinuously (flexible option)).  
Claim 13 is rejected for the same reason as in claim 1.
Claim 14 is rejected for the same reason as in claim 7.
Claim 15 is rejected for the same reason as in claim 7.
Allowable Subject Matter
Claims 3,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637